Citation Nr: 0939023	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher disability evaluation for 
herniated nucleus pulposus, L5-S1, postoperative, with 
degenerative disc disease, evaluated as 20 percent disabling 
prior to October 9, 2007.

2.  Entitlement to a higher disability evaluation for 
herniated nucleus pulposus, L5-S1, postoperative, with 
degenerative disc disease, evaluated as 40 percent disabling 
from October 9, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1951 to August 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reveals that an October 2007 decision increased 
the Veteran's disability evaluation of herniated nucleus 
pulposus, L5-S1, postoperative, with degenerative disc 
disease to 40 percent disabling, effective October 9, 2007.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher disability evaluation 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Veteran participated in a Travel Board hearing with the 
undersigned in June 2009.  A transcript of that proceeding 
has been associated with the veteran's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the Veteran's 
claims.

In a February 2009 statement, the Veteran explained that he 
would like another VA examination because of worsening 
symptoms postoperatively since his July 2008 VA examination.  
The medical evidence of record reveals that the Veteran 
underwent surgery in May 2008 and has complained of worsening 
symptoms since his July 2008 VA examination.  See VA 
treatment records.  

Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  In addition, where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
However, the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 
11-95.  The United States Court of Appeals for Veterans 
Claims (Court) has also held that a Veteran is entitled to a 
new VA examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Based on the aforementioned evidence and the Veteran's 
statements, the Board is of the opinion that a new VA 
examination would be probative.  Therefore, the Veteran 
should be afforded a new VA examination to evaluate the 
current severity of the Veteran's service-connected herniated 
nucleus pulposus, L5-S1, postoperative, with degenerative 
disc disease.  

The Board observes that the claims file contains the 
Veteran's VAMC treatment records through May 2009.  As the 
case is being remanded, an attempt should be made to obtain 
his most up-to-date treatment records.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").

While the Board regrets that a remand of this matter will 
further delay a final decision in the claims on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain updated VA treatment records 
from the VAMC from May 2009 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  The Veteran should be afforded a new 
VA examination for the purpose of 
determining the current severity of his 
service-connected herniated nucleus 
pulposus, L5-S1, postoperative, with 
degenerative disc disease.  The claims 
file must be made available to and 
reviewed by the examiner.  All indicated 
studies, including X-rays and range of 
motion testing of the low back in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and provide an assessment of the 
degree of severity of any pain.

The examiner should comment on whether the 
Veteran experiences unfavorable ankylosis 
of the entire spine or unfavorable 
ankylosis of the entire thoracolumbar 
spine.

The examiner should also report the number 
of incapacitating episodes the Veteran has 
experienced, and their duration, in the 
past 12 months.  (Note: for VA rating 
purposes, an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) 
requiring bed rest prescribed by a 
physician and treatment by a physician).

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss of the 
low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should specifically identify 
any evidence of neurological 
manifestations due to the service-
connected disability, to include as well 
as any bowel and bladder complaints, 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified. The examiner 
should specifically state whether the 
Veteran's service-connected disability 
causes impairment of the sciatic nerve.  
If so, the examiner should state whether 
there is complete or incomplete paralysis 
of the nerve.  If incomplete, the examiner 
should state whether it is mild, moderate, 
moderately severe or severe with marked 
muscular atrophy.

The examiner should also provide an 
opinion concerning the impact of the 
herniated nucleus pulposus, L5-S1, 
postoperative, with degenerative disc 
disease, on the Veteran's ability to work.

The rationale for all opinions expressed 
should also be provided.

3.  The RO or AMC should then readjudicate 
the claims on appeal in light of all of 
the evidence of record.  If any issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case, and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



